         Case 2:15-cv-05853-MMB Document 83 Filed 10/27/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

 ARTHUR BEDROSIAN,                          )
                                            )
           Plaintiff,                       )            Case No. 2:15-cv-05853
                                            )
           v.                               )
                                            )
 UNITED STATES OF AMERICA, et al.,          )
                                            )
           Defendants.                      )
 __________________________________________)

                PLAINTIFF ARTHUR BEDROSIAN’S RESPONSE
       TO THE UNITED STATES’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff Arthur Bedrosian hereby responds to the Notice of Supplemental Authority

submitted by the United States of America (Doc. No. 82), which brought to the Court’s attention

a recent decision by the Fourth Circuit of Appeals in United States v. Horowitz, No. 19-1280, 2020

WL 6140674 (4th Cir. Oct. 20, 2020). In that case, the Fourth Circuit applied the same legal

standard for “recklessness” as the Third Circuit has held applies to this case, and concluded that

the plaintiffs were reckless. However, the facts in Horowitz are distinguishable from the case

before this Court because the Horowitzes engaged in conduct far more egregious than any action

taken by Plaintiff. Thus, the Fourth Circuit’s opinion supports Plaintiff’s position that his conduct

was not objectively reckless in reporting his foreign bank accounts.

       Amongst other facts that distinguish this case from Horowitz, the most important factual

difference is that in reviewing their tax returns, the Horowitzes checked “no” to Question 7a on

Schedule B, and left blank the line to answer Question 7b - even though they had had accounts in

Switzerland for years. Plaintiff’s filed his individual tax return for 2007 and checked “Yes” to

Question 7a on Schedule B and in response to the follow-up question accurately indicated the

country of the account by reporting “Switzerland.” Also, the Horowitzes failed to file an FBAR
         Case 2:15-cv-05853-MMB Document 83 Filed 10/27/20 Page 2 of 4




for the years at issue. Plaintiff here filed an FBAR. Defendant bases its claim on an error in the

FBAR. The difference between affirmatively stating that no foreign account existed as in the

Horiwitz case and affirmatively stating that a foreign account exists as Plaintiff did but merely

making an error on the FBAR form here cannot be overstated. Defendant argued strenuously at

trial that Plaintiff had intended to file an erroneous FBAR. This Court, having presided over trial

and observed the witnesses, disagreed with that conclusion and found Plaintiff completely

credible. Indeed, Defendant’s counsel conceded that Bedrosian was credible on the record.

Defendant called no witnesses to support this inference. On the contrary, it filed Motions in Limine

to prevent Bedrosian from calling the IRS auditor and other employees who supported his position.

Unlike the Horowitzes, Bedrosian had filed amended returns and paid all penalties and interest

prior to the IRS audit. Finally, the Horowitzes traveled to Switzerland on two separate occasions

contemporaneously with affirmatively stating they had no foreign accounts. There is no similar

evidence in the present case.

       The Fourth Circuit in Horowitz applied the legal standard for recklessness that governs this

case: a “willful violation” in the context of § 5321(a)(5)(C) is both knowing and reckless

violations. In support of its decision to apply this standard to the Horowitzes, the Fourth Circuit

cited to the Third Circuit of Appeals’ decision in this case. In addition, the Horowitz opinion’s

definition of “recklessness” in the civil context (failure to act in the face of an unjustifiably high

risk of harm that is either known or so obvious that it should be known) relies on the same authority

as the Third Circuit’s opinion in this case.

       An objective comparison of Plaintiff’s actions to those of the Horowitzes’ shows that

Plaintiff’s conduct is not of a comparable degree of egregiousness. The facts of this case establish




                                                  2
         Case 2:15-cv-05853-MMB Document 83 Filed 10/27/20 Page 3 of 4




that Plaintiff’s conduct was not objectively reckless, and thus not willful, as a matter of law.

Consequently, Plaintiff did not willfully violated § 5314.

                                             Respectfully submitted,


                                             ___/s/ Patrick J. Egan ___________
                                             Patrick J. Egan, Esquire
                                             Beth L. Weisser, Esquire
                                             FOX ROTHSCHILD LLP
                                             2000 Market Street, 20th Floor
                                             Philadelphia, PA 19103
                                             (215) 299-2000 (telephone)
                                             (215) 299-2150 (fax)
                                             pegan@foxrothschild.com


                                             Attorneys for Plaintiff Arthur Bedrosian
Date: October 27, 2020




                                                 3
        Case 2:15-cv-05853-MMB Document 83 Filed 10/27/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 27, 2020, I electronically filed the foregoing response to

notice with the Clerk of the Court using the CM/ECF system.




                                             ___/s/ Patrick J. Egan ___________
                                             Patrick J. Egan, Esquire
                                             FOX ROTHSCHILD LLP
                                             2000 Market Street, 20th Floor
                                             Philadelphia, PA 19103
                                             (215) 299-2000 (telephone)
                                             (215) 299-2150 (fax)
                                             pegan@foxrothschild.com


                                            Attorneys for Plaintiff Arthur Bedrosian


Date: October 27, 2020
